REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to cryopreserved preparation of cells, tissues, organs, or plants, as well as a kit comprising said cryopreserved preparation and optionally instructions for its use. The cryopreserved preparation is produced by: (a) contacting a cell, tissue, organ, or plant with a composition containing from about 0.1% to 2.5% w/v sucralose; and (b) freezing the cell, tissue, organ, or plant. In some embodiments, the preparation is formulated as being transplantable or as a pharmaceutical composition.
Comhaire et al. (Pub. No. US 2015/0175955 A1) is considered the closest prior art as it teaches a frozen composition comprising stem cells and/or progenitor cells and a cryopreservation medium, wherein said cryopreservation medium comprises propylene glycol and one or more sugars (Abstract). However, the prior art does not teach sucralose as one of the suitable sugars and only discloses sucrose, dextran, maltose, and trehalose (par. [0045]-[0046]). There is no reason or motivation for a person with ordinary skill in the art before the effective filing date of the claimed invention to replace one of the disclosed sugars with sucralose and to provide it in the recited amount of 0.1-2.5% w/v. Moreover, Applicant has evidence showing that sucralose behaves differently from sucrose towards lipid membranes (the cellular structure adversely affected at freezing temperatures), i.e., sucralose and sucrose are not equivalent cryopreservatives. Unlike sucrose, increasing amounts of sucralose was found to lead to significant decrease in main phase transition temperature, increase in fluidity, and decrease in polarity of membranes, which indicate displacement of water in membranes (Fig. 7-8 vs. Fig. 5-6; Fig. 9). These results suggest that sucralose is better .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1-8 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651